McAlvay, J.
Relator, a railroad corporation of this State, applies for a mandamus to compel the circuit judge of Oakland county to vacate an order appointing a receiver of said corporation in a certain suit pending in the circuit court of said county in chancery.
There is nothing in the case to make it an exception to the general rule repeatedly recognized by this court, “that orders appointing receivers' whereby the possession of property is divested are appealable. ” Mardian v. Wayne Circuit Judge, 118 Mich. 353, and cases cited. Relator has an adequate remedy by appeal from said order. Mandamus will not lie when there is another adequate remedy. See Mardian v. Wayne Circuit Judge, supra, and cases cited.
The writ is denied, with costs.
Moore, O. J., and Blair, Montgomery, and Ostrander, JJ., concurred.